DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gearbox alignment structure” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The invoked structure is pivot joint 130, tilt subframe 126, intermediate arm 172, sliding joint 174 and driveline alignment frame (132) as seen in figures 5, 8B and 8C (see ¶60 of applicant’s specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,657,803 to Kappel et al (Kappel).
Concerning claim 1, Kappel discloses a stump cutter comprising: 
a boom-mounted cutter wheel (46) rotatable about a cutter wheel axis (along 48), wherein the cutter wheel (46) is supported by a boom (12) for sweep movements about a vertical cutter wheel sweep axis so that the cutter wheel sweeps along an arcuate path within a horizontal plane (see the arrow in figure 5), and wherein the cutter wheel (46) is supported by the boom for tilt movements about a horizontal cutter wheel tilt axis so that the cutter wheel tilts along an arcuate path within a vertical plane (see figures 2 and 4); 
a prime mover (21) configured to drive the cutter wheel (46) about the cutter wheel axis (along 48); and 
a mechanical driveline (see figure 19) configured to provide power transmission from the prime mover (21) to the cutter wheel (46), the mechanical driveline including 
a final drive cutter wheel gearbox (138) positioned along the cutter wheel axis (at 48), and a
 swivel gearbox assembly including two right angle gearboxes (29, 131) joined with a swivel joint (32, 33, 34) therebetween, wherein the swivel joint between the two right angle gearboxes forms a driveline swivel axis, 
wherein a downstream one of the two right angle gearboxes (131) includes an output shaft (83) connected to an input shaft (85) of the final drive cutter wheel gearbox.
Concerning claim 4, Kappel discloses the prime mover (21) includes an output shaft extending vertically along the driveline swivel axis (the engine output shaft, see column 4, lines 7-9).
Concerning claim 6, Kappel discloses wherein the driveline swivel axis accommodates one of the movements of the group consisting of: the cutter wheel tilt movements and the cutter wheel sweep movements, while an upstream one of the two right angle gearboxes is pivotally supported on the stump cutter to define another driveline swivel axis accommodating the other one of the movements of the group consisting of: the cutter wheel tilt movements and the cutter wheel sweep movements (as the device is capable of performing these functions).
Concerning claim 8, Kappel discloses at least one of the driveline swivel axes is/are not aligned with either of the cutter wheel sweep axis or the cutter wheel tilt axis, and wherein the mechanical driveline between the swivel gearbox assembly and the final drive cutter wheel gearbox includes at least one joint (see figures 1-2 and 4-5).
Concerning claim 10, Kappel discloses the driveline swivel axis accommodates one of the movements of the group consisting of: the cutter wheel tilt movements and the cutter wheel sweep movements, the mechanical driveline of the stump cutter further comprising a constant velocity joint accommodating the other of the movements of the group consisting of: the cutter wheel tilt movements and the cutter wheel sweep movements (as it is capable of doing so).
Concerning claim 13, Kappel discloses the boom supporting the cutter wheel includes a sweep subframe (12) pivotally coupled to a mainframe (11) of the stump cutter about the sweep axis, and the boom further includes a tilt subframe (9) pivotally coupled to the sweep subframe (12) about the tilt axis.
Concerning claim 15, Kappel discloses the final drive cutter wheel gearbox (128) and the swivel gearbox assembly (29, 131) are stressed frame elements of the boom on which the cutter wheel is supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel.
Concerning claim 5, while Kappel does not disclose if the output shaft of the prime mover is offset from the driveline swivel axis it would have been obvious to a person of ordinary skill in the art to have the shaft offset from the axis as doing so is very well known in the art.

Allowable Subject Matter
Claims 2-3, 7, 9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2, 7, 9 and 21 all require an additional right angle gearbox.  While the prior art discloses three different gearboxes, it does not disclose four gearboxes where at least three of them are right angle gearboxes.  Claim 3 requires the driveline swivel axis is coaxial with the cutter wheel sweep axis however, as seen in figure 19, Kappel does not disclose this feature.  Claims 11-12 require that the final drive cutter wheel gearbox has a sliding joint.  However, as seen in figures 6 and 19 this gearbox (38, 138) does not have such a joint.  For claim 14, the prior art does not disclose one or both of: a speed-reduction unit and a clutch.  Finally, for claim 16, the prior art does not disclose the invoked structure of the “gearbox alignment structure”.  Specifically, it does not disclose the sliding joint.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        06/16/2022